Defendant’s [plaintiff’s] former medical practice has been interrupted by military service. In the period since his discharge from the army he has not regained his former income. Hence we do not now disturb the weekly alimony as decreed. We, however, vary the judgment by adding a clause at the foot thereof that in case the circumstances of either party change, an application may then be made to the court to modify the provision for alimony. As thus varied the judgment is affirmed, without costs of this appeal. Jenks, P. J., Mills, Putnam, Blaekmar and Kelly, JJ., concur.